Citation Nr: 0309995	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-04 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from August 1940 to June 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

Originally, the claims on appeal included entitlement to 
service connection for residuals of a chronic back injury, 
for a stomach disorder, for facial lacerations and for a 
bilateral arm disorder.  However, in a December 2002 
Statement In Support Of Claim, VA Form 21-4138, the veteran 
indicated that he had reviewed the December 11, 2002 
supplemental statement of the case that addressed the above 
stated issues, that he was satisfied with the local board's 
decision and wished to cancel the appeal.  In view of this 
fact, the remaining issue on appeal is that set forth on the 
title page of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Entitlement to service connection was denied for 
bilateral hearing loss in an April 1991 rating decision; the 
veteran was notified of that decision by correspondence dated 
later that month, but did not submit a timely appeal.  

3.  The evidence received into the record since the April 
1991 rating decision includes reports of VA evaluation and 
treatment showing a long-standing history of hearing loss; 
some of these records suggest that hearing loss is related to 
noise exposure experienced during the veteran's military 
service.  

4.  The evidence received into the record since the April 
1991 rating decision is so significant that it must be viewed 
in the context of all the evidence in order to fairly decide 
the claim.  

5.  The veteran's hearing loss may have been caused by his 
noise exposure in World War II service.  


CONCLUSIONS OF LAW

1.  The April 1991 rating decision that denied entitlement to 
service connection for a hearing disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2002).

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (effective 
prior to August 29, 2002).  

3.  A bilateral hearing loss disability was incurred in the 
veteran's active wartime service.  38 U.S.C.A. § 1110, 5108 
(West 2002); 38 C.F.R. § 3.303 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service connection was originally denied for hearing loss in 
a April 1991 rating decision.  The basis of the prior denial 
was the absence of evidence of a hearing loss.  The available 
evidence at that time included the veteran's service medical 
records.  The veteran was notified of the denial of his claim 
by correspondence dated in April 1991.  He attempted to 
reopen his claim in July 1999.  


New and Material Evidence Claim Filed Prior to August 29, 
2001

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's claim to reopen was received prior to 
that date, those regulatory provisions do not apply.

The Board finds no prejudice to the veteran in this case by 
proceeding with the adjudication of the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for hearing loss.  The RO 
has complied with the notice and duty to assist provisions of 
the VCAA.  Specifically, the veteran and his representative 
were advised by the RO of the information required to 
substantiate his claim, and thus, the Board may proceed with 
its appellate review.  

The veteran was notified of the information necessary to 
substantiate his claim, including the requirements to reopen 
his claim, by means of the discussions in a January 2000 
rating decision, a February 2000 statement of the case, 
December 2002 and March 2003 supplemental statements of the 
case and the Board remand, dated in March 2001.  He was 
specifically told that there was no evidence constituting new 
and material evidence that had been received to reopen the 
claim of entitlement to service connection for hearing loss.  
The RO also notified him by letters dated in February, May, 
September 2002 and November 2002, that he needed to submit 
new and material evidence in support of his claim, such as 
statements from doctors who treated him for the disability at 
issue.  Therefore, VA has no outstanding duty to inform him 
that any additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In 
letters dated in 2002, the RO asked him to specify where he 
had received treatment and solicited releases to obtain his 
private records.  The RO also informed him that it would 
request these records.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the RO obtained the veteran's 
available medical records.  The RO also obtained the 
veteran's VA medical records from the Memphis, Tennessee, VA 
Medical Center (VAMC). 

The Board is not aware of the existence of additional 
relevant evidence in connection with the issues addressed in 
this decision.  Therefore, the Board may proceed with its 
appellate review without prejudice to the veteran.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001). 

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
that eliminated the requirement of a well-grounded claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

Evidence Received Since the April 1991 Rating Decision.  

The evidence received into the record since the April 1991 
rating decision includes reports of VA evaluation and 
treatment, showing treatment primarily for unrelated 
conditions.  However, a March 1991 audiological evaluation 
report shows that the veteran had bilateral hearing loss.  
This report shows that the veteran reported having a hearing 
loss since his military service.  Hearing loss as described 
had been slow and progressive in both ears.  He reported a 
history of noise exposure from artillery in service.  No 
other history of noise exposure was indicated.  The veteran, 
as a civilian worked as a photoengraver.  The examination 
revealed a high frequency sensorineural hearing loss that the 
examiner noted was probably secondary to noise exposure.  

Clinical records compiled from May to September 2000 show 
that the veteran was evaluated for a longstanding hearing 
loss.  An August 2000 report shows that the veteran had 
complaints of decreased hearing for approximately 45 years.  
A history of noise exposure in the military was noted.  A 
medical history remarkable for heart problems, hypertension 
and diabetes was noted as well.  

The veteran underwent a VA ear examination in December 2002.  
At that time, it was noted that the veteran had no noise 
exposure as a civilian.  The examiner noted that a review of 
the claims folder appeared to indicated that the veteran 
first demonstrated hearing difficulty on examination 
conducted in 1976.  The examiner noted in addition that the 
veteran received a diagnosis of hypertension in 1977.  At the 
December 2002 examination, the veteran had pure tone 
thresholds in the right ear ranged from 45 to 90 at 500, 
1000, 2000, 3000 and 4000 hertz.  Pure tone thresholds in the 
left ear ranged from 45 to more than 105 decibels at the same 
tested frequencies.  Speech recognition scores were 56 
percent in the right ear and 44 percent in the left ear.  The 
examiner expressed the opinion that considering the medical 
history, "the most likely etiology for this patient's 
bilateral hearing loss is his history of significant coronary 
artery disease over the years and his diabetes."  

The evidence received into the record is new inasmuch as it 
was not previously of record.  In addition it is material to 
the issue at hand as there is now current evidence in the 
record showing that the veteran has hearing loss in both 
ears.  The Board also finds that some medical records 
suggesting that hearing loss was due to exposure to noise 
experienced during the veteran's World War II service are so 
significant that they should be viewed in the context of all 
the evidence in order to fairly decide the claim.  
Consequently, the Board finds that new and material evidence 
has been received to reopen the claim for service connection 
for bilateral hearing loss.  

Moreover, the Board finds that for the reasons and bases set 
forth below, the evidence of record is sufficient to support 
a grant of benefits.  The veteran is not prejudiced by this 
decision in light of the favorable outcome.  

Turning to the merits of the claim for service connection, 
the veteran is advised that service connection may be allowed 
for a chronic disability, resulting from an injury or 
disease, which is incurred in or aggravated by the veteran's 
period of active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

With respect to defective hearing, the law provides that 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies of 500, 1000, 
2000, 3000 and 4000 hertz is 40 decibels or greater; or the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The most recent VA examination verifies that the veteran 
currently satisfies the requirements for hearing loss 
disability.  Also, medical opinions are contained in the 
record that suggest that the origin of the veteran's hearing 
loss was his noise exposure in service.  However, as noted 
above the December 2002 examination report also contains the 
opinion that the veteran's hearing loss is associated with 
heart disease, hypertension and diabetes.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the evidence is in 
relative equipoise.  Statements suggest an association 
between the veteran's current hearing loss and his noise 
exposure during his World War II service.  The record also 
demonstrates that the veteran served in the European Theater 
during World War II and was awarded multiple decorations, 
including the Combat Infantryman Badge and the Purple Heart.  
It is also significant that his military occupational 
specialty was light mortor NCO-607.  On the other hand, the 
most recent VA examination contains an opinion that 
associates the veteran's hearing loss with other factors.  
Inasmuch as there is at least an approximate balance of 
positive and negative evidence, the benefit of the doubt 
doctrine is for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss, and 
entitlement to service connection is granted.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

